                    Case 7:19-cv-06838-PMH Document 55 Filed 03/31/20 Page 1 of 4




AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________

     TAL PROPERTIES OF POMONA, LLC AND                                  )
             AVROHOM MANES,                                             )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. ïæïçó½ªóðêèíè øÐÓØ÷
                                                                        )
VILLAGE OF POMONA, et al. (see attached rider A for                     )
              complete caption)                                         )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider B for complete list of defendants to be served with Summons and amended
                                           complaint




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
                                                                                  amended
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached /complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stuart A. Krause LLP
                                           Zeichner Ellman & Krause LLP
                                           1211 Avenue of the Americas, 40th Floor
                                           New York, New York, New York 10036


                                                                                                                              amended
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the /complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                             Signature of Clerk or Deputy Clerk
        Case 7:19-cv-06838-PMH Document 55 Filed 03/31/20 Page 2 of 4




                                            RIDER A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TAL PROPERTIES OF POMONA, LLC AND                             Case No.:   1:19-cv-06838 (PMH)
AVROHOM MANES,

                                        Plaintiffs,

                         - against -

VILLAGE OF POMONA, BRETT YAGEL, individually
and in his official capacity as Mayor of the Village Of
Pomona, DORIS ULMAN, individually and in her official
capacity as Attorney for the village of Pomona,
LOUIS ZUMMO, individually and in his official capacity
as Building Inspector for the Village Of Pomona,
NOREEN SHEA, individually and in her official capacity
as Deputy Village Clerk for the Village Of Pomona,
FRANCIS ARSA-ARTHA individually and in her official
capacity as Clerk Treasurer for the Village Of Pomona,
CHRISTOPHER RILEY, individually and in his official
capacity as Special Prosecutor for the Village Of Pomona;
JOSEPH CORLESS, individually and in his official
capacity as Engineer for the Village Of Pomona
LEON HARRIS, individually and in his official capacity as
Deputy Mayor for the Village Of Pomona, IAN BANKS,
individually and in his official capacities as Trustee, and
Current Mayor for the Village of Pomona, and
JOHN DOES and JANE DOES,

                                         Defendants.
Case 7:19-cv-06838-PMH Document 55 Filed 03/31/20 Page 3 of 4




                                  RIDER B

       LOUIS ZUMMO, individually and in his
       official capacity as Building Inspector for the
       Village of Pomona
       100 Ladentown Road
       Pomona, NY 10970

       NOREEN SHEA, individually and in her
       official capacity as Deputy Village Clerk for
       the Village of Pomona
       100 Ladentown Road
       Pomona, NY 10970

       FRANCIS ARSA-ARTHA individually and
       in her official capacity as Clerk Treasurer for
       the Village of Pomona
       100 Ladentown Road
       Pomona, NY 10970

       CHRISTOPHER RILEY, individually and in
       his official capacity as Special Prosecutor for
       the Village of Pomona
       100 Ladentown Road
       Pomona, NY 10970

       JOSEPH CORLESS, individually and in his
       official capacity as Engineer for the Village
       of Pomona
       100 Ladentown Road
       Pomona, NY 10970

       LEON HARRIS, individually and in his
       official capacity as Deputy Mayor for the
       Village of Pomona
       100 Ladentown Road
       Pomona, NY 10970

       IAN BANKS, individually and in his official
       capacities as Trustee, and Current Mayor for
       the Village of Pomona
       100 Ladentown Road
       Pomona, NY 10970
                       Case 7:19-cv-06838-PMH Document 55 Filed 03/31/20 Page 4 of 4




AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. ïæïçó½ªóðêèíè øÐÓØ÷

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          ðòðð          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
